         Case 3:17-cv-00239-DPM Document 75 Filed 06/05/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

DANIEL CORBY                                                    PLAINTIFF

v.                            3:17-cv-239-DPM

JASON BOLING                                                 DEFENDANT
                                  ORDER

     Pursuant to General Order 54, the Court authorizes Jason Boling,
Aaron Gamber, Carlon Chipman, Kaleb Pitcher, and Anthony Hill to
bring a cell phone, laptop computer, or personal digital assistant into
the E.C. Gathings Federal Building and U.S. Courthouse in Jonesboro
on 8-10 June 2020 for the trial in this case.


     The following rules apply to this access:

     $       The devices mentioned may not be used to record,
             photograph, or film anyone or anything inside the
             courthouse.

     $       Cell phones and PDAs must be turned off and put away
             when in the courtroom.

     $       Wireless internet components of all electronic devices must
             be deactivated when in the courtroom.

     $       Only counsel, and support staff at counsel table, may use
             laptops in the courtroom.
          Case 3:17-cv-00239-DPM Document 75 Filed 06/05/20 Page 2 of 2




      $       Before persons with electronic devices are granted entry into
              the courthouse, all devices must be examined by the United
              States Marshals Service or Court Security Personnel. This
              examination includes, but is not limited to, placing the
              device through the electronic screening machines and
              requiring the person possessing the device to turn the power
              to the device off and on.

      $       The United States Marshals Service may further restrict
              electronic devices from entering the building if a threat so
              requires.

      A violation of these rules may result in seizure of the electronic
devices, withdrawal of the privilege to bring an electronic device into
the courthouse, or other sanctions. A violation of the prohibition on
recording, photographing, or filming anyone or anything inside the
courthouse may be punished as contempt of court.
      Any attending member of the media may bring a tape recorder into
the courthouse for the trial scheduled to begin 8 June 2020. The use of any
such recording, however, shall be limited by and subject to Local Rule
83.2(d).
      So Ordered.

                                     ________________________
                                     D.P. Marshall Jr.
                                     United States District Judge

                                     5 June 2020



                                      -2-
